Case 1:20-cr-00074-MSM-LDA Document 41 Filed 03/19/21 Page 1 of 1 PageID #: 173




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF RHODE ISLAND


 UNITED STATES OF AMERICA                      :
                                               :
                v.                             :      Criminal No. 1:20-cr-00074-MSM-LDA-1
                                               :
 DAVID STAVELEY                                :


                     MOTION TO WITHDRAW DEFENDANT’S MOTION
                           FOR COMPASSIONATE RELEASE

 Now comes the defendant in the above captioned matter with a motion to withdraw his Motion
 for Compassionate Release (Docket Document #33).

 As grounds for this motion to withdraw, the defendant states that, without waiving any
 arguments identified in his motion for release, he does not wish to press the motion for release at
 this time.

 Wherefore, the defendant requests that the Court ALLOW his request to withdraw.


                                                              Respectfully submitted,
                                                              David Staveley
                                                              By counsel,

                                                              /s/ Jason Knight________________
                                                              Jason Knight, 7329
                                                              One Turks Head Place Suite 1440
                                                              Providence, RI 02903
                                                              (401) 865-6075 Office
                                                              (401) 216-8234 Fax
                                                              jason.knight@jasonknightlaw.com
                                                              Date: March 19, 2021

                                        CERTIFICATION

 I certify that on March 19, 2021 I served a true and accurate copy of the above document upon
 Lee Vilker, AUSA via the court’s electronic filing system.

                                                              /s/ Jason Knight________
